In re: Conley T. Jones applying for writs of certiorari, prohibition, mandamus and stay order.
Writ granted. Judgment of trial judge reversed and set aside. Record does not support finding of direct contempt. Accordingly, case is remanded to the trial judge to proceed in this matter as set forth for constructive contempt. La.Code Crim.P. art. 23 et seq.
SUMMERS, Justice.
This record is vague and indefinite on the question whether defendant was ordered by the trial judge to return to court. Nevertheless, on this tenuous showing the Court reverses the trial judge and orders a hearing on an entirely different offense — constructive contempt — when the contempt citation involved direct contempt. All of this without allowing the parties to be heard. I cannot agree. I therefore dissent.